1/30/2020
        COURT APPRO:VAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE
                     THE COURT, HAVINO CONSIDERED the pleadings, law, und�lying facts and
having reviewed �his proposed Consent Decree,
FINDS AS.FOLLOWS:
           1)        This Court has jurisdiction over the Action under28 U.S.C. § 133� and42 U.S.C.
§ 12188;
          2)         The provisions of this Consent Decree shall be binding upon the Parties;

           3)        Entry of this Consent Decree is in the public interest;

           4)        This Consent Decree is for settlement purposes only and does not constitute an
admission by Defendant of any of the allegations contained in the Complaint or any other
pleading in this Action, nor does it constitute any finding of liability against Defendant;

           5)        The Plaintiff is acting as a private attorney general in bringing the Action and
enforcing the ADA;

           6)        The Court's jurisdiction over this matter shall continue for 36 m�nths; and

           7)        This Consent Decree shall be deemed as adjudicating, once and for aJl, the merits
of each and every claim, matter, and issue that was alleged, or could have been alleged by
Plaintiff in the Action based on, or arising out of, or in connection with, .the allegations in the
Complaint.
                     NOW THEREFORE, the Court approves the Consent Decree and in doing so

specifically adopts It and ma.Ices it an Order of the Court.
                     SO ORDERED:
                     Dated: January 30, 2020
                                                                    U.S.M.J.



4126-315)-732!1, I                                   11
